Citation Nr: 0024301	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-03 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for injury to the thoracic 
spine, residual of explosion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from July 1966 to May 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied an increased rating for 
disability associated with injury to the veteran's thoracic 
spine.  During the pendency of the veteran's appeal, the RO 
increased the rating from zero percent to 10 percent, 
effective from the date of receipt of the veteran's claim in 
September 1997.  However, the issue of entitlement to a 
rating in excess of 10 percent remains before the Board.  Cf. 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The veteran asserted during his testimony in April 1999 that 
a disorder of his lumbar spine which ultimately required disc 
surgery was secondary to the in-service injuries to his 
thoracic spine.  The issue of entitlement to service 
connection for a lumbar spine disorder has not been developed 
and is referred to the RO for appropriate action.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court) held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

The veteran's disability of the thoracic spine is manifested 
by not more than moderate limitation of motion with clinical 
findings of tenderness to percussion of the interscapular 
area, without objective findings of painful motion, muscle 
spasm, weakness, atrophy, incoordination, gait, disturbance, 
swelling, or deformity.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for injury 
to the thoracic spine, residual of explosion, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Code 5291 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and the Department of 
Veterans Affairs (VA) has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

Service medical records show that in January 1972 the veteran 
gave a history of back injury from an explosion during his 
tour of duty in Vietnam in February 1969.  During an 
orthopedic consultation, he told an examiner he had been 
thrown by an explosion and injured his upper thoracic spine.  
Records were not available.  The veteran was not sure of the 
level of the injury but reported that he was told that he had 
a fracture of the thoracic vertebra, possibly the third 
thoracic vertebra (T3).  After a period on physical profile, 
he was returned to normal duty and was performing all the 
normal activities including physical fitness training, but 
found such activities unbearable due to pain in the upper-
back interscapular region.  He also reported having 
increasing episodes of weakness in both hands accompanied by 
a feeling of numbness which affected the dorsal areas of the 
arms and all of his fingers.  The examiner noted that X-rays 
of the thoracic spine had been unremarkable.  On examination, 
the veteran had pain on compression of the head which 
radiated directly to the left interscapular region.  He had 
muscle weakness in the middle and lower trapezius and some 
weakness in the upper trapezius.  There was tenderness to 
palpation in the region of the rhomboids on the left side.  
Deep tendon reflexes were active and equal bilaterally.  
There were patchy areas of hypesthesia on the dorsal medial 
aspects of both upper arms starting at the level near the 
elbows and extending down into and affecting all of the 
fingers.  There were patchy areas of normal sensation in the 
palms.  In February 1972, an orthopedist reported that the 
vetera had tenderness of the interscapular area around the T3 
and T4 with irritation of the muscles that attached to that 
area of the spine.  The examiner recommended a permanent 
profile prohibiting heavy lifting, pull-ups, push-ups, 
vertical climbing, and carrying overhead.  The examiner noted 
that electromyographic (EMG) studies showed no indication of 
nerve root involvement.  In mid February, an examiner 
reported that X-rays of the thoracic spine showed 
questionable asymmetry of the T4.  X-rays were otherwise 
normal.  EMG studies for nerve damage or irritation were 
normal.  The final diagnosis was status post thoracic spine 
injury, questionable old compression fracture of the T4, with 
persistent intervertebral joint pain.

During a VA examination in July 1972, the veteran told the 
examiner that he suffered a fracture of the third thoracic 
vertebra from an explosion in February 1969 during his duty 
in Vietnam.  The veteran reported that he was returned to 
limited active duty after seven weeks of hospitalization.  He 
told the examiner that he continued to have a small, constant 
backache in the mid thoracic area.  On examination, carriage, 
posture and gain were normal.  The veteran was able to bend 
forward and touch his toes with his fingers without 
difficulty.  Deep knee bending was  also done without 
difficulty.  He had definite tenderness to percussion over 
the upper and mid-thoracic spine but none elsewhere.  The 
veteran confirmed that the area of aching was the mid 
thoracic spine.  He reported occasional pain in his lower 
back but felt that the symptoms were unrelated to his in-
service injury.  X-rays of the thoracic spine showed 
vertebrae were normal in contour, texture, and density.  
There was not compression or deformity of the thoracic 
vertebrae.  There was no evidence of fracture or bone 
erosion.  The pedicles were smooth.  The radiologist reported 
an impression of essentially normal thoracic spine.  X-rays 
of the lumbosacral spine were essentially normal except for 
anomalous spinous process at S1 and an acute angulation of 
the sacrum at S3 which was anatomical.  There was no disc 
narrowing, arthritis, or bone injury of the lumbar vertebrae.  
The examiner who conducted the clinical examination reported 
a diagnosis of residual of rocket blast injury to mid 
thoracic spine, mild.

The veteran was granted entitlement to service connection for 
injury to thoracic spine, residual of rocket explosion, by 
the RO's August 1972 rating decision.  Initially, the 
associated disability was rated zero percent disabling.  The 
rating was increased to 10 percent by a January 1998 rating 
decision, effective from the date of receipt of the veteran's 
September 1997 claim for an increased rating.

The veteran's thoracic spine disability has been rated by the 
RO utilizing Diagnostic Code 5291. Under that diagnostic 
code, limitation of motion of the dorsal spine is rated at 
zero percent for mild limitation of motion, and 10 percent 
for moderate and severe limitation of motion.

The veteran underwent a VA examination in December 1997.  He 
told the examiner that his back was injured in an explosion 
when he landed on his back.  He reported that he was told 
that the T3 was cracked and the T4 was crushed.  He reported 
that he wore a back brace for several months.  He denied 
having any surgery on his upper back.  His current complaint 
was of back pain associated with extending his hands in front 
on his body, such as when washing dishes or lifting light 
objects.  He had sleep disturbance due to upper back pain.  
He reported having sensory disturbance in the medial aspect 
of both arms extending into his fingers.  The veteran also 
reported having low back pain and gave a history of surgery 
in 1978 and 1979 for disc problems.  He denied having had a 
low back injury.  Examination of the spine revealed no edema 
or deformity.  There was slight tenderness to percussion of 
the thoracic spine in the interscapular area.  There was a 
vertical surgical scar in the lumbar area.  Posture and gait 
were normal.  The veteran was able to stand on his heels and 
toes without difficulty.  Musculature of the back was normal, 
without spasm.  The examiner indicated that range of motion 
of the thoracic spine could not be determined independently 
of the rest of the spine.  Range of motion of the lumbar 
spine was as follows:  forward flexion 109 degrees; backward 
extension, 13 degrees; lateral flexion to the right and left, 
13 degrees; rotation to the left and right, 17 degrees.  The 
veteran did not express any significant pain while 
measurements of range of motion were done.  X-rays of the 
thoracic spine revealed moderate degenerative arthritic 
changes with mild anterior and posterior vertebral body 
spurring.  No compressive fracture was noted.  The pertinent 
diagnosis was chronic pain in the thoracic spine, status post 
remote injury, status post fracture of the third and fourth 
thoracic vertebrae, and moderate degenerative arthritis of 
the thoracic spine.  In a comment, the examiner expressed his 
opinion that the veteran's complaints of pain in his palms 
and decreased sensation to pain in his upper extremities were 
not anatomically related to radicular pain of the thoracic 
spine.  The examiner described the veteran's functional loss 
due to pain in his thoracic spine as moderate.

The veteran testified in April 1999 that his back disorder 
caused him to have discomfort from prolonged sitting and 
walking and interrupted his sleep.  During a hearing before 
the undersigned member of the Board on July 2000, he 
testified that he had pain in his upper back, particularly 
when his arms were not at rest or otherwise supported.  He 
again complained of discomfort which interrupted sleep.  He 
stated that he was told he had "nerve damage" and reported 
having radicular symptoms such as numbness in his arms and 
burning in his palms which he believed were related to his 
in-service back injury.

The Board has reviewed the entire record and finds that the 
veteran's disability of the thoracic spine is manifested by 
no more than moderate limitation of motion with clinical 
findings of tenderness to percussion of the interscapular 
area, without objective findings of painful motion, muscle 
spasm, weakness, atrophy, incoordination, gait, disturbance, 
swelling, or deformity.  Therefore, the Board concludes that 
the criteria for a rating in excess of 10 percent have not 
been met.

Nor is a rating in excess of 10 percent assignable utilizing 
other diagnostic codes pertinent to the evaluation of 
disability associated with back disorder.  As there is no 
evidence of vertebral fracture, ankylosis, or degenerative 
disc disease involving the thoracic spine, Diagnostic Codes 
5285, 5289, and 5293 are not applicable.  It must be 
emphasized that the medical evidence shows that the symptoms 
affecting the upper extremities are not related to the 
service connected thoracic spine disability.

In reaching is decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1999).  The original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.  See DeLuca 
v. Brown, 8 Vet App 202 (1995).

Section 4.40 of Title 35 C.F.R. provides in part that 
functional loss may be due to pain, as supported by adequate 
pathology, and as evidenced by the visible behavior of the 
claimant undertaking the motion.  The section also provides 
that weakness is as important as limitation of motion, and a 
part that becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, where the focus is disability associated with a 
disorder of the thoracic spine, it does not appear that the 
factors listed in 38 C.F.R. § 4.40 and § 4.45 are present.  
There are no clinical findings of gait disturbance, weakened 
movement, atrophy, loose motion, excess fatigability, 
incoordination, swelling, or deformity.  The veteran has some 
limitation of motion which may be attributed to the thoracic 
spine disorder.  That limitation and the associated 
disability is contemplated by the 10 percent rating currently 
in effect.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Although no higher rating is 
provided under the schedular criteria set out in Diagnostic 
Code 5291, the 10 percent rating to be assigned pursuant to 
this decision contemplates the level of disability manifested 
in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his low 
back disorder.  Nor is there evidence that the disorder 
otherwise so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Therefore, the Board concludes that the veteran is adequately 
compensated by application of regular schedular standards and 
that extraschedular consideration under 38 C.F.R. § 3.321(b) 
is not warranted in this case.



ORDER

An increased rating for injury of the thoracic spine, 
residual of explosion, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

